--------------------------------------------------------------------------------


 
LOAN MODIFICATION AGREEMENT
 
 
This LOAN MODIFICATION AGREEMENT (this “Agreement”) dated November 30, 2012, is
made by KEYBANK NATIONAL ASSOCIATION, a national banking association, (“Lender”)
EMERICHENAL LLC, a Delaware limited liability company, and EMERICLEAR LLC, a
Delaware limited liability company, (collectively, “Borrowers”), and EMERITUS
CORPORATION, a Washington corporation (“Guarantor”).
 
Recitals
 
 
A.           Borrowers and Emerimand LLC, a Delaware limited liability company,
(“Emerimand”) previously executed a Loan Agreement dated November 30, 2010 (the
“Loan Agreement”), and a Promissory Note dated November 30, 2010 (the “Note”),
which, together with certain other documents, govern and evidence the terms of a
loan from Lender to Borrowers and Emerimand in the original principal amount of
Twenty Eight Million and No/100 Dollars ($28,000,000.00) (the “Loan”).  The Note
was subsequently severed, split, and divided, and the obligations of Emerimand
were separated from the obligations of Borrowers by that certain Amendment to
Promissory Note and Severance and Splitting Agreement and Amendment to Loan
Documents dated June 19, 2012 (the “Splitting Agreement”).  Defined terms used
but not defined herein have the meanings assigned to them in the Loan Agreement.
 
B.           Borrowers’ obligations under the Note and Loan Agreement are
secured by, among other documents, the Mortgages, Assignments of Rents and
Leases, Security Agreements and Fixture Filings (collectively, the “Mortgages”),
recorded against and encumbering each of the Chenal Facility, the Clearwater
Facility, and the Mandarin Facility.
 
C.           The Loan Agreement was previously modified by that certain (i) Loan
Modification Agreement dated January 30, 2012, (the “First Amendment”) to, among
other modifications, waive certain of Borrowers’ covenant violations and require
monthly principal payments on the Loan; and (ii) the Splitting Agreement to,
among other modifications, split off the portion of the Note allocated to
Emerimand and the Mandarin Facility into a new note in the amount of Eleven
Million Eighty Thousand and 00/100 Dollars ($11,080,000.00) (the “Mandarin
Note”), thereby reducing the maximum principal balance of the surviving Note to
Fifteen Million One Hundred Seventy Thousand and 00/100ths Dollars
($15,170,000.00), and to release the Mandarin Facility as security for the Note
while retaining it as security for the Mandarin Note.  The Mandarin Note was
subsequently paid in full and the Mandarin Facility released as security for the
Mandarin Note.  The obligations of Borrowers under the Note remain outstanding
pursuant to the terms of the Loan Documents (defined below), as previously
modified by the First Amendment and Splitting Agreement.
 
D.           As of November 30, 2012, the principal balance of the Loan was
Thirteen Million Four Hundred Twenty Thousand and No/100 Dollars
($13,420,000.00).
 
 
 
1

--------------------------------------------------------------------------------

 
 
E.           Payment of the Loan is unconditionally guaranteed by Guarantor
under an Unconditional Guaranty (“Guaranty”) dated November 30, 2010.
 
F.           The Loan Agreement, Note, Mortgages, First Amendment, Splitting
Agreement, and any and all other documents evidencing and securing the Loan,
including this Agreement, are collectively referred to herein as the “Loan
Documents.”
 
G.           Borrowers have requested that Lender extend the maturity date of
the Loan to November 30, 2013, revise the existing financial covenants under the
Loan Agreement, and waive certain covenant violations.  Lender is willing to do
so subject to the terms and conditions of this Agreement.
 
Agreement
 
NOW THEREFORE, the parties agree as follows:
 
1.  
Definitions.

 
1.1  
Existing Definitions.  Capitalized terms used but not defined in this Agreement
are defined in the Loan Agreement.

 
1.2  
Deletion of Existing Definitions Related to Maturity of Loan.  The following
definitions set forth in the Loan Agreement are hereby deleted in their
entirety:

 
(a)  
Extended Maturity Date

 
(b)  
Extension Option

 
(c)  
Extension Term

 
(d)  
Initial Maturity Date

 
1.3  
 Modification of Existing Definition of Maturity Date.  The following definition
set forth in the Loan Agreement is hereby modified in its entirety as follows:

 
(a)  
Maturity Date:  November 30, 2013, unless Lender accelerates the Loan pursuant
to an Event of Default, in which case the Loan shall mature on the date of
acceleration.

 
2.  
Term of the Loan.  Section 3.3 of the Loan Agreement is hereby deleted and
replaced in its entirety with the following:

 
All principal, interest, and other sums due under the Loan Documents shall be
due and payable in full on the Maturity Date.
 
3.  
Modification of Certain Financial Covenants.   Section 8.12 of the Loan
Agreement is hereby deleted and replaced in its entirety with the following:

 
 
 
2

--------------------------------------------------------------------------------

 
 
Until the Obligations are indefeasibly fully paid and satisfied, the minimum Net
Operating Income and Occupancy for each Facility shall be as follows. These
covenants (“Occupancy Covenants”) shall be tested for each calendar quarter at
the end of each calendar quarter commencing with the calendar quarter ending
December 31, 2012:
 
(a) Chenal Facility
 
Quarter Ending
 
Net Operating Income
   
Average Occupancy During Calendar Quarter
 
December 31, 2012
  $ 102,500       80 %
March 31, 2013
  $ 102,500       80 %
June 30, 2013
  $ 102,500       80 %
September 30, 2013
  $ 102,500       80 %

 
(b) Clearwater Facility
 
Quarter Ending
 
Net Operating Income
   
Average Occupancy During Calendar Quarter
 
December 31, 2012
  $ 140,625       77 %
March 31, 2013
  $ 140,625       77 %
June 30, 2013
  $ 140,625       77 %
September 30, 2013
  $ 140,625       77 %

 
Due to the release of the Mandarin Facility and Emerimand, the Net Operating
Income and Average Occupancy covenants are no longer applicable to the Mandarin
Facility.
 
4.  
Determination of Net Operating Income.  Commencing the calendar quarter ending
December 31, 2012, and continuing each calendar quarter thereafter, the
calculation of Net Operating Income for Borrowers shall be adjusted such that
the actual bad debt expenses appearing on the subject Borrower’s financial
statement for the applicable quarter shall be replaced (for the purpose of
calculating Net Operating Income) with an amount equal to one-quarter of the
aggregate bad debt expenses appearing on such Borrower’s financial statements
for the trailing twelve-month period (as applicable, the “NOI Bad Debt
Adjustment”) The NOI Bad Debt Adjustment to the determination of Net Operating
Income is being permitted by Lender to avoid the occurrence of a Net Operating
Income covenant violation as a result of an anomaly in the amount of bad debt
expenses in any particular calendar quarter.  The NOI Bad Debt Adjustment in
each calendar quarter shall be subject to Lender’s review and approval, which
shall not be unreasonably withheld.

 
5.  
Waiver of Covenant Violations.

 
5.1  
Clearwater Facility.  Under the Loan Agreement, Borrowers made a covenant with
Lender that the Clearwater Facility would have (i) minimum Net Operating Income
of $175,000 for the quarter ending March 31, 2012; (ii) minimum Occupancy of 85%
for the quarter ending

 
 
 
3

--------------------------------------------------------------------------------

 
 
 
  
June 30, 2012; and (iii) minimum Net Operating Income of $180,000 and minimum
Occupancy of 85% for the quarter ending September 30, 2012.  Borrowers failed to
meet the foregoing covenants.  Lender hereby waives Borrowers’ violation of the
foregoing covenants.  This waiver is given on a one-time basis in consideration
of the terms and conditions of this Agreement.  Except as specifically set forth
herein, this waiver does not affect Lender’s right to insist upon strict
performance by Borrowers of all terms, conditions, and covenants set forth in
the Loan Documents, including, without limitation, the revised financial
covenants set forth in Section 3 above.

 
 
5.2  
Chenal Facility.  Under the Loan Agreement, Borrowers made a covenant with
Lender that the Chenal Facility would have (i) minimum Net Operating Income of
$175,000 and minimum Occupancy of 85% for the quarter ending March 31, 2012;
(ii) minimum Net Operating Income of $180,000 and minimum Occupancy of 85% for
the quarter ending June 30, 2012; and (iii) minimum Net Operating Income of
$180,000 and minimum Occupancy of 85% for the quarter ending September 30,
2012.  Borrowers failed to meet the foregoing covenants.  Lender hereby waives
Borrowers’ violation of the foregoing covenants.  This waiver is given on a
one-time basis in consideration of the terms and conditions of this
Agreement.  Except as specifically set forth herein, this waiver does not affect
Lender’s right to insist upon strict performance by Borrowers of all terms,
conditions, and covenants set forth in the Loan Documents, including, without
limitation, the revised financial covenants set forth in Section 3 above.

 
6.  
Removal of LIBOR Rate Floor.  Effective January 1, 2013, the definition of
“LIBOR Rate” in the Loan Agreement shall be revised as follows to remove the
LIBOR Rate floor of one and one-half of one percent (1.5%):

 
LIBOR Rate: The rate per annum which Lender determines with reference to the
rate shown in Dow Jones Markets (formerly Telerate) (Page 3750) at which one
month deposits in United States dollars in an amount comparable to the principal
balance outstanding on the Loan are offered by prime banks in the London
Interbank Eurodollar Market two (2) LIBOR Business Days prior to the last day of
each calendar month.
 
7.  
Conditions.  Notwithstanding its execution by all parties, this Agreement shall
become effective only upon Borrowers’ satisfaction of the following terms and
conditions, all of which are intended solely for the benefit of Lender and may,
at Lender’s election and in its sole discretion, be enforced, fully or partially
waived, or transformed into covenants of Borrowers to be performed following the
effectiveness of this Agreement upon Lender’s subsequent written notice and
demand:

 
7.1  
Borrowers and Guarantor have executed any and all documents necessary to
effectuate this Agreement or otherwise required by Lender.

 
 
 
4

--------------------------------------------------------------------------------

 
 
 
7.2  
Borrowers have paid Lender a loan extension fee of $27,425.00.

 
7.3  
Borrowers have (i) paid Lender the $350,000.00 monthly required principal
payment and monthly interest payment both due December 10, 2012 and (ii) made a
prepayment of the $350,000.00 required monthly principal payments for the months
of January 2013 through June 2013 in the aggregate amount of $2,100,000.00 (the
“Prepayment of Monthly Principal Payments”).  As a result of the making of the
Prepayment of Monthly Principal Payments, Borrowers will not be obligated to
make the monthly principal payments of $350,000.00 that would otherwise come due
on the tenth day of each month from January 2013 through June 2013.  Commencing
on July 10, 2013, and continuing on the tenth day of each month thereafter for
the remaining term of the Loan, Borrowers will once again be obligated to make
monthly required principal payments of $350,000.00.  Notwithstanding the
foregoing, Borrower shall be obligated to make monthly interest payments on the
tenth day of each calendar month during the entire remaining term of the Loan.

 
7.4  
If required by Lender, Lender has received such endorsements to the policies of
title insurance issued to Lender with respect to the Mortgages, insuring that
the lien of each of the Mortgages remains prior to any and all liens and
encumbrances affecting the Facility encumbered by such Mortgage, except those
liens and encumbrances shown on Lender’s original title policy and any other
liens and encumbrances acceptable to Lender in its sole discretion.

 
7.5  
Borrowers have paid Lender all costs, fees and expenses relating to the
execution and performance of this Agreement, including all legal fees, title
insurance premiums, and other out-of-pocket expenses of Lender.

 
7.6  
If required by Lender, Lender has received certified copies of such duly adopted
resolutions as Lender may require, authorizing Borrowers’ and Guarantor’s
execution of this Agreement and naming the persons authorized to execute this
Agreement on their behalf.

 
7.7  
Other than those Defaults cured upon effectiveness hereof, Borrowers and
Guarantor are in full compliance with all of their covenants and agreements
under the Loan Documents and there is no Event of Default under the Loan
Documents or event which, following notice and/or the expiration of any
applicable cure period without a cure, would constitute an Event of Default.

 
 
 
5

--------------------------------------------------------------------------------

 
 
 
8.  
Guaranty.  Guarantor consents and agrees to this Agreement and ratifies and
reaffirms its obligations under the Guaranty of the Loan as modified by this
Agreement.

 
9.  
Representations.  Borrowers and Guarantor represent to Lender as follows.

 
9.1  
Neither Borrowers nor Guarantor have any claim, defense, counterclaims or right
of offset against Lender or its agents arising out of or in any way connected
with the Loan.

 
9.2  
Borrowers and Guarantor have full right, power and authority to enter into this
Agreement and perform their obligations hereunder, and no information or
material submitted to Lender in connection with this Agreement contains any
material misstatement or misrepresentation nor omits to state any material fact
or circumstance.

 
9.3  
There is no Event of Default by Borrowers or Guarantor under any of the Loan
Documents, nor, to Borrowers’ or Guarantor’s knowledge, any event, circumstance
or condition which with notice or the passage of time or both would be an Event
of Default.

 
9.4  
Except as disclosed to Lender in writing, all representations made by Borrowers
and Guarantor to Lender in the Loan Documents are true and correct.

 
10.  
Ratification.  Each and every representation and warranty made by Borrowers in
the Loan Documents are hereby renewed and each and every provision of the Loan
Documents, as amended by this Agreement, is hereby affirmed and ratified.  This
Agreement is not intended and shall not be construed to impair the validity,
priority or enforceability of the Mortgages or the other Loan Documents.  As
further consideration for Lender’s execution of this Agreement, Borrowers and
Guarantor hereby release and discharge Lender from any and all claims, defenses,
actions, counterclaims or rights of offset in connection with the Loan and
arising out of any act or circumstance prior to the date hereof.

 
11.  
General.

 
11.1  
This Agreement and the documents and instruments to be executed hereunder
constitute the entire agreement among the parties with respect to the subject
matter hereof and shall not be amended, modified or terminated except by a
writing signed by the party to be charged therewith.

 
11.2  
Borrowers and Guarantor agree to execute such other instruments and documents
and provide Lender with such further assurances as Lender may reasonably request
to more fully carry out the intent of this Agreement.

 
 
 
6

--------------------------------------------------------------------------------

 
 
 
11.3  
This Agreement may be executed in a number of identical counterparts.  If so,
each such counterpart shall collectively constitute one agreement.

 
11.4  
No provision of this Agreement is intended or shall be construed to be for the
benefit of any third party.

 
11.5  
This Agreement is to be construed in all respects and enforced according to the
laws of the State of Washington, without regard to that state’s choice of law
rules.

 
ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.
 
IN WITNESS WHEREOF, the parties execute this Agreement as of the day and year
first above written.
 
“Lender”
 
KEYBANK NATIONAL ASSOCIATION, a national banking association
 


 
By:
_/s/ Bellini Lacey_________________

 
Name:
_Bellini Lacey_____________________

 
Title:
_Vice President
______________



 
(signatures continued on following page)



 
7

--------------------------------------------------------------------------------

 

 
“Borrowers”
 
EMERICHENAL LLC, a Delaware limited liability company
 
 
By:
Emeritus Corporation, a Washington corporation, its sole member

 


 
By:
_/s/ Eric Mendelsohn______

 
_Eric Mendelsohn__________

 
_SVP Corporate Development

 
EMERICLEAR LLC, a Delaware limited liability company
 
 
By:
Summerville Senior Living, Inc., a Delaware corporation, its sole member

 


 
By:
_/s/ Eric Mendelsohn______

 
_Eric Mendelsohn__________

 
_SVP Corporate Development

 


 
 “Guarantor”
 
EMERITUS CORPORATION, a Washington corporation
 


 


 
By:
_/s/ Eric Mendelsohn______

 
_Eric Mendelsohn__________

 
_SVP Corporate Development


 
8

--------------------------------------------------------------------------------

 

 